ORDER GRANTING MOTION TO REINSTATE LAW LICENSE AFTER PAYMENT OF COSTS
Comes now the Indiana Supreme Court Disciplinary Commission and with regard to the respondent, Timothy L. Corbin, files its Motion to Reinstate Law License after Payment of Costs. And this Court being duly advised by the Commission that respondent has satisfied the costs and is otherwise in good standing and eligible to be reinstated, now finds that the Commission's motion should be GRANTED and respondent's license to practice law should be reinstated.
IT IS, THEREFORE, ORDERED that the license of the respondent, Timothy L. Corbin, to practice law in this state is reinstated, effective immediately.
The Clerk of this Court is directed to forward notice of this order to the respondent and to the Indiana Supreme Court Disciplinary Commission.
SHEPARD, C.J., and DICKSON, SULLIVAN, and BOEHM, JJ., concur.
RUCKER, J., not participating.